                 Case 5:20-mc-80063-SVK Document 7 Filed 05/08/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 CHRISTOPHER F. JEU (CABN 247865)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-6985
 6        FAX: (415) 436-6748
          Christopher.Jeu@usdoj.gov
 7
   Attorneys for Respondent
 8 United States Citizenship and Immigration Services

 9                                    UNITED STATES DISTRICT COURT

10                                 NORTHERN DISTRICT OF CALIFORNIA

11                                             SAN JOSE DIVISION

12
     In Re: TAMMY XUAN TANG,                           )   CASE NO. 20-mc-80063-SVK
13                                                     )
            Petitioner,                                )   STIPULATION TO EXTEND
14                                                     )   DEADLINE TO RESPOND
                                                       )   TO PETITION AND [PROPOSED] ORDER
15                                                     )
                                                       )   Judge: Hon. Susan Van Keulen
16                                                     )
                                                       )
17

18          The parties, by and through their counsel of record, hereby stipulate and agree as follows:
19          1.      On March 11, 2020, Petitioner Tammy Xuan Tang filed a Petition for Amendment of
20 Naturalization Certificate in Case No. 20-cv-1741. On the same day, Petitioner filed an Amended

21 Petition. See Case No. 20-cv-1741, Dkt. Nos. 1 and 2.

22          2.      On March 11, 2020, the Honorable Susan van Keulen issued a Scheduling Order, which
23 set the response date as “within 60 days of receipt of service of the summons and complaint.” Case No.

24 20-cv-1741, Dkt. No. 4.

25          3.      On or about March 11, 2020, the Court informed Petitioner that this type of case should
26 be filed as a civil miscellaneous filing, so the case should be re-filed.

27          4.      On March 17, 2020, Petitioner filed a Petition for Amendment of Naturalization
28
     STIPULATION TO EXTEND DEADLINE TO RESPOND TO PETITION AND [PROPOSED] ORDER
     CASE NO. 20-MC-80063 SVK
                                                1
                 Case 5:20-mc-80063-SVK Document 7 Filed 05/08/20 Page 2 of 3




 1 Certificate in Case No. 20-mc-80063-SVK. Dkt. No. 1.

 2          5.      On March 17, 2020, the Honorable Susan van Keulen issued an Order Regarding Petition

 3 for Amendment of Naturalization Certificate, which set the response date as “within forty-five (45) days

 4 of service.” Case No. 20-mc-80063, Dkt. No. 2.

 5          6.      Petitioner asserts that the Petition and Court’s Standing Order were “delivered by

 6 certified mail” on March 19, 2020. Case No. 20-cv-80063, Dkt. No. 3.

 7          7.      The United States Attorney’s Office has a record of service of the Petition in Case No.

 8 20-cv-1741. However, the United States Attorney’s Office’s records have not confirmed that the

 9 Petition in Case No. 20-cv-80063 was actually served.

10          8.      In order to amicably resolve the service issue and set the response date, the parties,

11 through their undersigned counsel, hereby agree and that the due date for the Response to the Petition in

12 Case No. 20-cv-80063 should be set at May 15, 2020.

13

14   DATED: May 7, 2020                                     Respectfully submitted,

15                                                          DAVID L. ANDERSON
                                                            United States Attorney
16
                                                            /s/ Christopher F. Jeu
17
                                                            CHRISTOPHER F. JEU
18                                                          Assistant United States Attorney

19                                                          Attorneys for Respondent
                                                            United States Citizenship and
20                                                          Immigration Services
21
                                                            /s/ _Nguyen D. Luu__
22                                                          NGUYEN D. LUU
                                                            Luu Law, P.C.
23
                                                            Attorney for Petitioner
24                                                          Tammy Xuan Tang
25

26

27

28
     STIPULATION TO EXTEND DEADLINE TO RESPOND TO PETITION AND [PROPOSED] ORDER
     CASE NO. 20-MC-80063 SVK
                                                2
              Case 5:20-mc-80063-SVK Document 7 Filed 05/08/20 Page 3 of 3




 1                                            PROPOSED ORDER

 2         Pursuant to the parties’ stipulation and good cause having been shown, it is hereby ordered that

 3 the Response to the Petition is set at May 15, 2020.

 4         IT IS SO ORDERED.

 5
             May 8, 2020
     Dated: ___________________
 6                                                             ________________________
                                                               Honorable Susan van Keulen
 7                                                             United States Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION TO EXTEND DEADLINE TO RESPOND TO PETITION AND [PROPOSED] ORDER
     CASE NO. 20-MC-80063 SVK
                                                3
